DETAILED ACTION
This office action is in response to communication filed on October 10, 2022.

Response to Amendment
Amendments filed on October 10, 2020 have been entered.
The specification has been amended.
Claims 1-36 have been amended.
Claims 1-36 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 15), filed on 10/10/2022, with respect to the objection to the abstract have been fully considered. In view of the amendments, the objection to has been withdrawn. 

Applicant’s arguments, see Remarks (p. 15), filed on 10/10/2022, with respect to the objections to the specification have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 15), filed on 10/10/2022, with respect to the objections to claims 1-36 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 16), filed on 10/10/2022, with respect to the rejection of claims 6, 18 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered. In view of the amendments, the rejection has been withdrawn.

Applicant’s arguments, see Remarks (p. 16-19), filed on 10/10/2022, with respect to the rejection of claims 1-36 under 35 U.S.C. 101 have been fully considered but are not persuasive. 

Applicant argues (p. 17-18) that the subject claims are directed to an improvement to computer-related technology. For example, paragraph [0016] of the subject specification states: “Thus, these embodiments show how to improve system and method for handling inequality constraints in mixed binary optimization problems on quantum computers such that this new approach can solve these optimization problems effectively and thus improve the system performance.” Paragraphs [0015] and [0016] of the subject specification provide context that clarifies how the claimed invention can improve quantum computing technology by addressing a mixed binary optimization problem inherent to aspects of quantum computing. The amendment to claim 1, in bold above, emphasizes that claim 1 is directed toward an improvement to computer related technology.
This argument is not persuasive.
The examiner submits that applicant’s disclosure states “Thus, the novelty in these embodiments is a problem-specific strategy to solve hybrid quantum/classical optimization algorithms” (see patent application publication at [0018], see also [0024]-[0025]), while also indicating “System 100 can be any suitable computing device or set of computing devices” (see patent application publication at [0021], see also [0053], [0056]). In light of this, the examiner submits that applicant’s amendments have failed to provide how the improvement to a computer-related technology is integrated in the claim.
Instead, the examiner submits that the claimed invention refers to an abstract idea performed on a generic computer system, which as indicated in the October 2019 Update: Subject Matter Eligibility describes: “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two” (p. 11) and “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology” (p. 13), and as explained in the MPEP “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on “the draftsman’s art”)” (see MPEP 2106.05(f)).

Applicant further argues (p. 18-19) that the subject claims contain elements that amount to significantly more than an abstract idea at least because they provide an inventive concept … Likewise, the subject claims here present an inventive concept. The Office Action does not cite references that disclose all elements of the claims, therefore, substantiating that the claims are novel and inventive in view of 35.U.S.C. 102 and 35.U.S.C. 103. Furthermore, the claim elements are specific. As such, the claims elements were not well-understood, routine, conventional activities previously engaged in by those in the relevant art.
This argument is not persuasive.
First, the examiner submits that, as indicated below in the rejection and in light of the specification (see patent application publication at [0021], [0053], [0056]), the additional elements recited in the claim add mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Furthermore, regarding the argument about the subject claims presenting an inventive concept since there is no prior art rejection, the examiner submits that as indicated in the October 2019 Update: Subject Matter Eligibility describes: “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two” (p. 11) and “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology” (p. 13).

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim language “T is used to indicate that the vector x is transposed such that a row vector is used instead of a column vector” should read “T is used to indicate that .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A system facilitating handling inequality constraints in mixed binary optimization problems on quantum computers” which is unclear as to how this “facilitating” is being implemented on quantum computers in the body of the claim. Similar language is recited in independent claims 13 and 25, with none of the dependent claims indicating any implementation.
The original disclosure recites that this system can be any suitable computing device or set of computing devices (see patent application publication at [0021]). Furthermore, the examiner submits that the original disclosure describes solving mixed binary portfolio optimization problems to determine an optimal way to settle transaction in a financial context (see patent application publication at [0045], see also [0043]). Based on this, the applicant has not positively recited in the body of the claims how this facilitating is performed on quantum computers. 
For examination purposes, claim language is interpreted as any computing device having a processor performing the components stored in memory.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to an apparatus (system), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “an analyzing component that analyzes a classical objective function where inequality constraints are detected along with slack variables” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (see specification at [0023]). Except for the recitation of computer executable components stored in memory (i.e., an analyzing component, see specification at [0019]), the limitation in the context of the claim mainly refers to applying mathematical concepts.
the limitation “an optimizing component that performs optimization on variational parameters and the slack variables in a quantum optimization setup” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., algorithms such as VQE or QAOA, see specification at [0023], [0025]). Except for the recitation of computer executable components stored in memory (i.e., an optimizing component, see specification at [0019]) the limitation in the context of the claim mainly refers to applying mathematical concepts.
the limitation “a derivation component that derives a set of slack variables, subsequent to the optimization, that satisfies an equality constraint” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (see specification at [0023], [0027]). Except for the recitation of computer executable components stored in memory (i.e., a derivation component, see specification at [0019]), the limitation in the context of the claim mainly refers to applying mathematical concepts.
the limitation “a determination component that determines a bit string to perform with the set of slack variables” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (see specification at [0023]). Except for the recitation of computer executable components stored in memory (i.e., a determination component, see specification at [0019]), the limitation in the context of the claim mainly refers to applying mathematical concepts.
the limitation “a computing component that determines variational parameters for the set of slack variables” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts to obtain additional data (see specification at [0023]). Except for the recitation of computer executable components stored in memory (i.e., a computing component, see specification at [0019]), the limitation in the context of the claim mainly refers to applying mathematical concepts.
Therefore, the claim recites a judicial exception.

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A system facilitating handling inequality constraints in mixed binary optimization problems on quantum computers, the system comprising: a memory that stores computer executable components; and a processor that executes computer executable components”, which adds mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
append generic computer components (i.e., a memory and a processor) used to facilitate the application of the abstract idea (i.e., mere computer implementation), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2).
The claim, when viewed as a whole recites a mathematical strategy to solve optimization problems (see patent application publication at [0018]: “Thus, the novelty in these embodiments is a problem-specific strategy to solve hybrid quantum/classical optimization algorithms”; see also specification at [0024]-[0025]). The claim is not patent eligible.

Similarly, independent claims 13 and 25 are directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 1.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 2-12, 14-24 and 26-36), that under the broadest reasonable interpretation, cover performance of the limitations using mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims (claims 2-3, 7, 9-12, 15-24 and 26-36) add mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

Subject Matter Not Rejected Over Prior Art
Claims 1-36 are distinguished over the prior art of record for the following reasons:
Regarding claim 1. 
Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) teaches:
A system facilitating handling inequality constraints in mixed binary optimization problems on quantum computers (p. 1, col. 1, section Introduction, par. 1: a quantum computer is used to process information using the laws of quantum mechanics), the system comprising: 
a memory that stores computer executable components (p. 1, col. 1, section Introduction, par. 1: a quantum computer, which implicitly includes a memory component, is used to process information using the laws of quantum mechanics); and 
a processor (p. 1, col. 1, section Introduction, par. 1: a quantum computer, which implicitly includes a processor component, is used to process information using the laws of quantum mechanics) that executes the computer executable components comprising: 
an analyzing component that analyzes a classical objective function where inequality constraints are detected along with slack variables (p. 2, section “Mixed Binary Optimization”; p. 3, col. 1, par. 3: QUBO problems and MBO problems introduce inequality constraints (see (6)) having slack variable s (see also p. 3, col. 2, par. 1, regarding the algorithm being easily extended to more complex problems with multiple inequalities constraints and slack variables)); 
an optimizing component that performs optimization on variational parameters and the slack variables in a quantum optimization setup (p. 3, col. 1, par. 4: a number or iterations are performed of a classical optimizer to jointly optimize θ and s, resulting in samples xj(θ) (see step 1)); 
a derivation component that derives a set of slack variables, subsequent to the optimization, that satisfies an equality constraint (p. 3, col. 1, par. 4: every sample is analyzed to derive slack variable sj that satisfy equality constraint (see step 2)); and 
a computing component that determines variational parameters for the set of slack variables (p. 3, col. 1, par. 4: classical optimizer is rerun over θ only with the derived slack variable sj fixed (see step 3)).  

Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) also teaches:
“Classical optimization can then find the values of the parameters θ of a n-qubit trial wavefunction |ψ(θ)| to, for instance, minimize the expected value … (3) i.e., by applying VQE [9]. The expected value is easily estimated by repeatedly measuring |ψ(θ)| along the Z-axis as H only consists of σZ -terms. Since we consider classical optimization, we can translate every measurement of |ψ(θ)| into a n-bit string and directly evaluate (1). If we measure |ψ(θ)| N-times and denote the resulting bit strings by xj(θ) where j = 1, …,N, the resulting optimization problem is … (4)”.

	Macready (US 20140187427 A1) teaches:
“Quantum processor based techniques minimize an objective function for example by operating the quantum processor as a sample generator providing low-energy samples from a probability distribution with high probability. The probability distribution is shaped to assign relative probabilities to samples based on their corresponding objective function values until the samples converge on a minimum for the objective function. Problems having a number of variables and/or a connectivity between variables that does not match that of the quantum processor may be solved” (Abstract: quantum processor techniques minimize objective function by generating samples and assigning relative probabilities until convergence in order to solve problems having variables or connectivity between variables that do not match that of the quantum processor).

	Ronagh (US 9836432 B2, IDS record) teaches:
“A method and system are disclosed for solving a convex integer quadratic programming problem using a binary optimizer, the method comprising use of a processor for receiving a convex integer quadratic programming problem; converting the convex integer quadratic programming problem into a plurality of constrained and unconstrained binary quadratic programming problems and providing the plurality of unconstrained binary quadratic programming problems to the binary optimizer to thereby solve the convex integer quadratic programming problem” (Abstract: a binary optimizer is employed to solve convex integer quadratic programming problems).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a determination component that determines a bit string to perform with the set of slack variables,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 13. 
Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) teaches:
A computer-implemented method facilitating handling inequality constraints in mixed binary optimization problems on quantum computers (p. 1, col. 1, section Introduction, par. 1: a quantum computer is used to process information using the laws of quantum mechanics), the computer-implemented method comprising: 
using a quantum processor to execute computer executable components stored in memory (p. 1, col. 1, section Introduction, par. 1: a quantum computer, which implicitly includes memory and processor components, is used to process information using the laws of quantum mechanics) to perform the following acts: 
using the quantum processor to analyze a classical objective function where inequality constraints are detected along with slack variables (p. 2, section “Mixed Binary Optimization”; p. 3, col. 1, par. 3: QUBO problems and MBO problems introduce inequality constraints (see (6)) having slack variable s (see also p. 3, col. 2, par. 1, regarding the algorithm being easily extended to more complex problems with multiple inequalities constraints and slack variables)); 
using the quantum processor to perform optimization on variational parameters and the slack variables in a quantum optimization setup (p. 3, col. 1, par. 4: a number or iterations are performed of a classical optimizer to jointly optimize θ and s, resulting in samples xj(θ) (see step 1)); 
using the quantum processor to derive a set of slack variables, subsequent to the optimization, that satisfies an equality constraint (p. 3, col. 1, par. 4: every sample is analyzed to derive slack variable sj that satisfy equality constraint (see step 2)); and 
using the quantum processor to optimize the variational parameters for the set of slack variables (p. 3, col. 1, par. 4: classical optimizer is rerun over θ only with the derived slack variable sj fixed (see step 3)).  

Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) also teaches:
“Classical optimization can then find the values of the parameters θ of a n-qubit trial wavefunction |ψ(θ)| to, for instance, minimize the expected value … (3) i.e., by applying VQE [9]. The expected value is easily estimated by repeatedly measuring |ψ(θ)| along the Z-axis as H only consists of σZ -terms. Since we consider classical optimization, we can translate every measurement of |ψ(θ)| into a n-bit string and directly evaluate (1). If we measure |ψ(θ)| N-times and denote the resulting bit strings by xj(θ) where j = 1, …,N, the resulting optimization problem is … (4)”.

	Macready (US 20140187427 A1) teaches:
“Quantum processor based techniques minimize an objective function for example by operating the quantum processor as a sample generator providing low-energy samples from a probability distribution with high probability. The probability distribution is shaped to assign relative probabilities to samples based on their corresponding objective function values until the samples converge on a minimum for the objective function. Problems having a number of variables and/or a connectivity between variables that does not match that of the quantum processor may be solved” (Abstract: quantum processor techniques minimize objective function by generating samples and assigning relative probabilities until convergence in order to solve problems having variables or connectivity between variables that do not match that of the quantum processor).

	Ronagh (US 9836432 B2, IDS record) teaches:
“A method and system are disclosed for solving a convex integer quadratic programming problem using a binary optimizer, the method comprising use of a processor for receiving a convex integer quadratic programming problem; converting the convex integer quadratic programming problem into a plurality of constrained and unconstrained binary quadratic programming problems and providing the plurality of unconstrained binary quadratic programming problems to the binary optimizer to thereby solve the convex integer quadratic programming problem” (Abstract: a binary optimizer is employed to solve convex integer quadratic programming problems).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“using the quantum processor to determine a bit string to perform with the set of slack variables,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 25. 
Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) teaches:
A computer program product facilitating handling inequality constraints in mixed binary optimization problems on quantum computers, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a quantum processor (p. 1, col. 1, section Introduction, par. 1: a quantum computer, which implicitly includes memory and processor components, is used to process information using the laws of quantum mechanics) to cause the quantum processor to: 
analyze, using the quantum processor, a classical objective function where inequality constraints are detected along with slack variables (p. 2, section “Mixed Binary Optimization”; p. 3, col. 1, par. 3: QUBO problems and MBO problems introduce inequality constraints (see (6)) having slack variable s (see also p. 3, col. 2, par. 1, regarding the algorithm being easily extended to more complex problems with multiple inequalities constraints and slack variables)); 
optimize, using the quantum processor, on variational parameters and the slack variables in a quantum optimization setup (p. 3, col. 1, par. 4: a number or iterations are performed of a classical optimizer to jointly optimize θ and s, resulting in samples xj(θ) (see step 1)); 
derive, using the quantum processor, a set of slack variables, subsequent to the optimization, that satisfies an equality constraint (p. 3, col. 1, par. 4: every sample is analyzed to derive slack variable sj that satisfy equality constraint (see step 2)); and 
compute, using the quantum processor, the variational parameters for the set of slack variables (p. 3, col. 1, par. 4: classical optimizer is rerun over θ only with the derived slack variable sj fixed (see step 3)).  

Braine et al., (Lee Braine, Daniel J. Egger, Jennifer Glick, Stefan Woerner; Quantum Algorithms for Mixed Binary Optimization applied to Transaction Settlement, 2016) also teaches:
“Classical optimization can then find the values of the parameters θ of a n-qubit trial wavefunction |ψ(θ)| to, for instance, minimize the expected value … (3) i.e., by applying VQE [9]. The expected value is easily estimated by repeatedly measuring |ψ(θ)| along the Z-axis as H only consists of σZ -terms. Since we consider classical optimization, we can translate every measurement of |ψ(θ)| into a n-bit string and directly evaluate (1). If we measure |ψ(θ)| N-times and denote the resulting bit strings by xj(θ) where j = 1, …,N, the resulting optimization problem is … (4)”.

	Macready (US 20140187427 A1) teaches:
“Quantum processor based techniques minimize an objective function for example by operating the quantum processor as a sample generator providing low-energy samples from a probability distribution with high probability. The probability distribution is shaped to assign relative probabilities to samples based on their corresponding objective function values until the samples converge on a minimum for the objective function. Problems having a number of variables and/or a connectivity between variables that does not match that of the quantum processor may be solved” (Abstract: quantum processor techniques minimize objective function by generating samples and assigning relative probabilities until convergence in order to solve problems having variables or connectivity between variables that do not match that of the quantum processor).

	Ronagh (US 9836432 B2, IDS record) teaches:
“A method and system are disclosed for solving a convex integer quadratic programming problem using a binary optimizer, the method comprising use of a processor for receiving a convex integer quadratic programming problem; converting the convex integer quadratic programming problem into a plurality of constrained and unconstrained binary quadratic programming problems and providing the plurality of unconstrained binary quadratic programming problems to the binary optimizer to thereby solve the convex integer quadratic programming problem” (Abstract: a binary optimizer is employed to solve convex integer quadratic programming problems).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“determinate, using the quantum processor, a bit string to perform with the set of slack variables,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-12, 14-24 and 26-36. 
They are also distinguished over the prior art of record due to their dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857